UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 14, 2013 U.S. RARE EARTHS, INC. (Exact name of registrant as specified in its charter) Nevada 000-31199 87-0638338 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 5600 Tennyson Parkway, Suite 190, Plano Texas 75024 (Address of Principal Executive Offices) (972) 294-7116 Registrant’s Telephone Number, Including Area Code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 - Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On November 14, 2013, U.S. Rare Earths, Inc. (the “Company”) announced that Edward Cowle resigned from the Board of Directors. Mr. Cowle had no disagreement with the Company on any matter relating to the Company's operations, policies or practices. Item 5.07 Submission of Matters to a Vote of Security Holders. The Company held its 2013 Annual Meeting of Stockholders on November 14, 2013.The results of the Annual Meeting are set forth below.Each of the matters considered at the meeting was described in detail in the definitive proxy statement on Schedule 14A that the Company filed with the Securities and Exchange Commission on October 30, 2013. Proposal No.1 – Ratified an amendment and restatement of the Company’s Bylaws as follows: For Against Abstain Non Vote - Proposal No. 2 – The following eight nominees were elected to serve on the Board of Directors untilthe 2014 Annual Meeting of Stockholders: Kevin Cassidy For Withheld John Victor Lattimore, Jr For Withheld Edward F. Cowle For Withheld Nancy Ah Chong For Withheld Mark Crandall For Withheld J. Robert Kerrey For Withheld Tommy Franks For Withheld Carol Kondos For Withheld 2 Proposal No. 3 – Adopted the U.S. Rare Earths, Inc. 2013 Stock Incentive Plan as follows: For Against Abstain Non Vote - Proposal No. 4 – Approved an amendment of the Company’s Articles of Incorporation allowing the Company’s stockholders to act by less than unanimous written consent in any matter requiring stockholder action as permitted under Nevada corporate law as follows: For Against Abstain Non Vote - Proposal No. 5 – Approved an amendment of the Company’s Articles of Incorporation providing for indemnification of the officers and directors of the Company as permitted under Nevada corporate law as follows: For Against Abstain Non Vote - Proposal No. 6. – Ratified the appointment of PMB Helin Donovan, LLP of Seattle, Washington as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2013 as follows: For Against Abstain Non Vote - 3 Proposal No. 7 – Approved, on a non-binding advisory basis, the compensation paid to the Company’s named executive officers as follows: For Against Abstain Non Vote - Proposal No. 8 – Voted, on a non-binding advisory basis, on the frequency (i.e., every one, two, or three years) of holding an advisory shareholder vote to approve the compensation paid to the Company’s named executive officers as follows: One Year Two Year Three Year Abstain - Non Vote - 4 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. U.S. RARE EARTHS, INC. Date:November 15, 2013 By: /s/ Kevin Cassidy Name:Kevin Cassidy Title:Chief Executive Officer 5
